                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
AL HOLIFIELD,

             Plaintiff,

      v.                                          Case No. 18-cv-807-pp

WARDEN DOHMS, CATHY JESS,
JIM SCHWOCHERT, LT. K. JOHNSON,
PEGGY M. ALT, JON E. LITSCHER,
DEPARTMENT OF CORRECTIONS,
DOC APPEAL ADMINISTRATOR,
RONALD MALONE,
COMMITTEE MEMBER DOE,
ADMINISTRATOR DOE, and JOHN DOES,

            Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
   WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 2), DENYING
  PLAINTIFF’S MOTION TO APPOINT COUNSEL (DKT. NO. 3), GRANTING
 PLAINTIFF’S MOTION TO WAIVE PARTIAL FILING FEE (DKT. NO. 10) AND
                          SCREENING COMPLAINT
______________________________________________________________________________

      On May 24, 2018, the plaintiff filed a complaint under 42 U.S.C. §1983,

alleging that the defendants violated his constitutional rights by denying him

early release and denying him access to the courts. Dkt. No. 1. He also filed a

motion for leave to proceed without prepayment of the filing fee, dkt. no. 2, a

motion to appoint counsel, dkt. no. 3, and a motion to waive his initial partial

filing fee, dkt. no. 10. This order resolves those motions and screens the

complaint.




                                        1
I.     Motion to Proceed without Prepayment of the Filing Fee

       The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated when he filed his complaint. 28 U.S.C. §1915. That law gives

courts discretion to allow prisoners to proceed with their lawsuits without

prepaying the $350 filing fee, if they comply with certain requirements. 28

U.S.C. §1915. One of those requirements is that the prisoner pay an initial

partial filing fee.

       On May 24, 2018, the court received the plaintiff’s motion to proceed

without prepayment of the filing fee. Dkt. No. 2. On June 6, 2018, the court

ordered the plaintiff to pay an initial partial filing fee of $5.43. Dkt. No. 7. The

plaintiff since has asked the court to waive the initial partial filing fee,

explaining that he has been released from prison, is unemployed, has no assets

and is indigent. Dkt. No. 10. Based on this information, the court concludes

that the plaintiff doesn’t have the money to pay the initial partial filing fee. The

court will grant his motion to waive the initial partial filing fee, dkt. no. 10, and

his motion to proceed without prepaying the filing fee, dkt. no. 2. Although the

plaintiff no longer is incarcerated, he still must pay the $350 filing fee over

time, as he is able.

II.    Motion to Appoint Counsel

       The plaintiff has asked the court to appoint him counsel for “limited

purposes,” although he does not say what those limited purposes are. Dkt. No.

3 at 1. He states that the case is too complex and difficult for him, because he

does not have any formal experience practicing law or any schooling in the law,

and he has only limited resources. Id. He says he’s tried to find counsel to

represent him free of charge but hasn’t had any luck; he says he’s contacted at

                                          2
least five lawyers. Id. The plaintiff says he needs help with the “discovery

phase” of the case, because he will be released on July 3, 2018.1 Id. at 2. The

plaintiff asserts that counsel will be able to assist him with recording

depositions, finding a place to hold those depositions, serving subpoenas, and

obtaining documents from the defendants, as well as hiring an investigator and

conducting research. Id.

      A court has discretion in a civil case to decide whether to recruit a lawyer

for someone who cannot afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C § 1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866-67 (7th Cir. 2013). After a plaintiff demonstrates he has made a

reasonable attempt to hire counsel on his own, the court will decide “whether

the difficulty of the case—factually and legally—exceeds the particular

plaintiff’s capacity as a layperson to coherently present it.” Navejar, 718 F.3d at

696 (citing Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007)). To decide that,

the court looks not only at a plaintiff’s ability to try his case but also at his

ability to perform other “tasks that normally attend litigation,” such as

“evidence gathering” and “preparing and responding to motions.” Id.

      The plaintiff did not attach to his motion any documents showing that he

has attempted to retain counsel on his own, but the court will take him at his

word and find that he has made a reasonable attempt to hire a lawyer on his

own. The court will not, however, appoint a lawyer for the plaintiff at this point.

The plaintiff’s complaint and other communications with the court show that



1According to the Wisconsin Offender Locator service online, the plaintiff was
released to extended supervision on July 3, 2018. See https://offender.doc.
state.wi.us/lop/home.do (last visited Sept. 24, 2018).
                                          3
he can clearly communicate why he believes he is entitled to the relief he seeks.

The plaintiff’s claim is not as complex as he indicates—he says that the

defendants denied him early release, to which he was entitled, and he says that

some of the defendants denied him access to the courts to try to challenge that

denial. While there is a problem with the plaintiff’s complaint—as the court will

explain below, he has brought unrelated claims against unrelated defendants

in the same lawsuit—the court believes that the plaintiff can remedy that

problem himself, after reading this decision.

      The plaintiff mentions that he’ll need help with discovery. Before the case

even gets to that point, the plaintiff will need to amend his complaint, and the

court will need to screen the amended complaint. If the plaintiff files an

amended complaint, and the court concludes that it states cognizable claims,

the court will have the complaint served on the appropriate defendants, and

they will answer or otherwise respond. Only after the defendants file an answer

will the court issue an order setting deadlines for discovery. The plaintiff’s

concerns about discovery are premature.

      Finally, the plaintiff isn’t in custody any longer. Unlike plaintiffs who are

in custody, the plaintiff can to go to a law library, or a regular library, and

spend as much time as he wants preparing papers and doing research. He does

not need to worry about prison officials taking his legal papers, or being

transferred to another facility, or losing law library time because of segregation.

      The court understands that it would be very helpful to the plaintiff to

have ae lawyer help him, but “deciding whether to recruit counsel ‘is a difficult

decision: Almost everyone would benefit from having a lawyer, but there are too

many indigent litigants and too few lawyers willing and able to volunteer for

                                         4
these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting

Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)). That is why the court

must analyze each case when determining whether a plaintiff is able to proceed

on his own. The court concludes that this plaintiff can handle his case on his

own right now, so it will deny his motion without prejudice. If, later in the case,

circumstances change, the plaintiff can renew his motion for an appointed

lawyer.

III.   Screening of the Complaint

       A.    Federal Review Standard

       The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint,

or part of it, if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b).

       To state a cognizable claim under the federal notice pleading system, the

plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint that offers

mere “labels and conclusions,” however, or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                            5
(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations “must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.

at 555 (citation omitted).

      In considering whether a complaint states a claim, district courts follow

the principles in Twombly, by first “identifying pleadings that, because they are

no more than conclusions, are not entitled to the assumption of truth.” Iqbal,

556 U.S. at 679. Legal conclusions must be supported by factual allegations.

Id. Second, if there are well-pleaded factual allegations, the court must

“assume their veracity and then determine whether they plausibly give rise to

an entitlement to relief.” Id.

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that 1) someone deprived him of a right secured by the Constitution or laws of

the United States; and 2) whoever deprived him of that right was acting under

color of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives

a pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal

construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).



                                          6
      “A party asserting a claim . . . may join, as independent or alternate

claims, as many claims as [that party] has against an opposing party.” Fed. R.

Civ. P. 18(a). But under Fed. R. Civ. P. 20(a)(2), a plaintiff can sue more than

one defendant in a single lawsuit only if his claims against all the defendants

arose out of the same transaction or occurrence and there are questions of law

or fact that are common to all the defendants. Read together, these two rules

require that “[u]nrelated claims against different defendants belong in different

suits . . . to ensure that prisoners pay the required filing fees—for the Prison

Litigation Reform Act limits to 3 the number of frivolous suits . . . that any

prisoner may file without prepayment of the required fees.” George v. Smith,

507 F.3d 605, 607 (7th Cir. 2007). The George court explained that “multiple

claims against a single party are fine, but Claim A against Defendant 1 should

not be joined with unrelated Claim B against Defendant 2.” George, 507 F.3d

at 607.

      B.    Factual Allegations

      The plaintiff has sued Warden Dohms of the Flambeau Correctional

Center; Cathy Jess; Jim Schwochert; K. Johnson; John Doe Department of

Corrections (DOC) staff; Peggy M. Alt; Jon E. Litscher; the Department of

Corrections; unknown members of the Act 28 Repeal Implementation

committee; unknown Department of Corrections appeal administrator of

offender classification; Warden Ronald Malone; John Doe administrator; and

John Doe Committee members. Dkt. No. 1 at 1.

      It helps to understand the plaintiff’s claims if one knows the following:

Under 2009 Wisconsin Act 28, Wis. Stat. §302.113(2)(b) provided that an

inmate sentenced for a Class F to Class I felony that wasn’t a violent offense

                                         7
could earn one day of positive adjustment time (PAT) for every two days during

which he did not violate any prison regulation or refuse or neglect to perform

any required duties. The statute was in effect between October 1, 2009 and

August 3, 2011; 2011 Wisconsin Act 38 did away with PAT. See The Pendulum

Swings: No More Early Release, Brennan, Michael B., WISCONSIN LAWYER

MAGAZINE, Vol. 84, No. 9 (September 2011). Although PAT was repealed on

August 3, 2011, Wis. Stat. §973.198 provided that even after its repeal,

inmates who’d earned PAT time while the statute was in effect could follow a

procedure to try to get the credit. Such inmates had to file a petition with the

court, and §973.198(3) required the court to act on the petition within sixty

days. If the court agreed that the inmate had earned PAT, it could reduce the

inmate’s sentence “by the amount of time remaining in the term of confinement

in prison portion of the sentence, less up to 30 days,” and then lengthening the

term of extended supervision. §973.198(5).

      The current version of Wis. Stat. §302.113 is titled “Release to extended

supervision for felony offenders not serving life sentences.” Section (9g) of the

statute allows inmates serving bifurcated sentences to seek modification of

their sentences—and ask for early release—if they are 65 or older and have

served at least five years of confinement, 60 years or older and have served at

least 10 years of confinement, or have an “extraordinary health condition.” The

inmate submits a request for such a modification to the program review

committee at the institution, and the statute provides procedures for review of

such petitions. If the committee concludes that the inmate should receive such

an early release, the DOC notifies the court, and the court holds a hearing, at



                                         8
which it decides whether to grant the request. Under Wis. Stat. §302.113(9h),

the inmate can appeal a court’s denial of his request for early release.

      Wis. Stat. §302.05, “Wisconsin substance abuse program,” is often called

the “Earned Release Program.” Inmates convicted of certain offenses can

participate in the program, and judges can designate defendants eligible for the

program at sentencing. Wis. Stat. §302.05(a). The statute allows eligible

inmates to participate in substance abuse programs; if the inmate successfully

completes the program, the DOC is required to notify the sentencing court, and

the sentencing court must reduce the inmate’s sentence such that he would

receive early release. Wis. Stat. §302.05(c).

            1.     Allegations Relating to Early Release

      The plaintiff asserts that he was sentenced to four years of initial

confinement time and four years of extended supervision. Dkt. No. 1 at ¶5. He

says that he was eligible for early release after serving two years and eight

months of his initial confinement time. Id. The plaintiff does not identify the

case in which he was convicted, but the court believes it was State v. Holifield,

2010CF004424 (Milwaukee County Circuit Court); in that case, he received a

sentence of four years. The sentencing date was August 1, 2011 (two days

before the PAT statute was repealed). The sentencing judge stated that the

plaintiff was eligible for the Earned Release Program, but only after he had

served three years of his sentence. https://wcca.wicourts.gov.

      The plaintiff alleges that in April 2017, while he was incarcerated at the

Milwaukee Secure Detention Facility (MSDF), law library personnel, Warden

Ronald Malone and Unit Manager Jamison failed to provide him with



                                         9
information on how to submit a petition to the court to get his PAT. Id. at ¶1.

He also alleges that they failed to process his PAT paperwork. Id.

      The plaintiff says he then was transferred from MSDF to Flambeau, and

“again requested to be processed.” Id. He says that on September 15, 2017, he

told Jim Schwochert, Jon E. Litscher, Cathy Jess, Wendy Monfils (not a

defendant), Patrick Hughs (not a defendant), Jackie Kuhn (not a defendant),

Warden Dohms, Peggy M., social worker Wozniack (not a defendant) and other

unknown individuals that he was eligible for early release under 2009

Wisconsin Act 28, but that they told him that the act no longer existed and

that he needed to contact a lawyer. Id. The plaintiff claims that these

individuals “rescinded on positive adjustment time that [he] had earned and

was entitled to.” Id. He says he believes that they “refus[ed] to process this in

order to avoid civil rights violations that will require litigation in federal court.”

Id. The plaintiff asserts that these individuals “rescinded and took away the

2009 Act 28 law and replaced it with the Act 38 law and then again with C.E.R.

(certain early release) which is an ex post facto violation of the plaintiff’s

constitutional rights.” Id. at ¶4. He says that this resulted in the elimination of

PAT, which resulted in his being incarcerated for longer than necessary. Id.

      The plaintiff alleges that he filed “multiple documents requesting his

positive adjustment time” on November 6, 2017. Id. at ¶7. According to the

plaintiff, the petitions were rejected under Wis. Stat. §973.198 because Peggy

M. Alt failed to forward a CR-282 verification of eligibility showing that he was

eligible for PAT. Id. The plaintiff says that instead, Alt had written to the courts

on November 14, 2017, stating that the plaintiff was “ineligible for positive



                                          10
adjustment time because he had served his initial confinement time” and

“telling them not to process the petition.” Id. at ¶¶7-8.

      The plaintiff states that the defendants also denied him access to the

courts by “refusing to forward the appropriate documentation to the Circuit

Court.” Id. at ¶11. He says he filed an inmate complaint about being denied

access to the courts, but that K. Johnson denied that complaint on March 12,

2018. Id. at ¶12.

      The plaintiff says he later petitioned for “certain earned release” under

Wis. Stat. §302.113(9h). Id. at ¶13. That petition was denied by Cathy Jess on

February 13, 2018. Id. at ¶14. The plaintiff states that Jess’s asserted reason

for denying the petition was because his “release at that time would involve an

unreasonable risk to the public.” Id. The plaintiff claims that Jess denied his

petition despite his being approved for “certain earned release” by the social

worker, the Flambeau warden and his parole agent, and despite his having a

non-violent offense, having no conduct reports at the prison and being housed

in a minimum-security prison. Id. at ¶15.

      The plaintiff also alleges that the John Doe members of the committee

who implemented the repeal of Act 28 violated his constitutional and civil

rights. Id. at ¶9.

             2.      Allegations Regarding Mr. Zimmerman

      Although he does not name him as a defendant, the plaintiff makes

allegations against a Mr. Zimmerman, who he says is says is responsible for

staffing and placing inmates at Dodge Correctional Institution. Id. at ¶16. He

alleges at the time of the staffing process on August 31, 2017, the plaintiff had

an active appeal challenging his conviction. Id. The plaintiff alleges that he was

                                        11
“denied the opportunity to participate in the earned release program when the

plaintiff was made eligible by the Circuit Court judge.” Id. The plaintiff says he

appealed his classification, but an unknown administrator of the review

committee denied the appeal on September 15, 2017. Id. at ¶17.

      The plaintiff states that Zimmerman also denied him the opportunity to

go to a work release center, and to participate in the work release program, in

retaliation for the plaintiff having “filed a writ challenging his conviction.” Id. at

¶¶18-19. According to the plaintiff, Zimmerman asked him questions about his

appeal, like “why are you challenging your conviction when your guilty.” Id. at

¶18. He says that Zimmerman denied him the ability to participate in the

earned release program. Id. at ¶19. The plaintiff states that Zimmerman “had

to do reasonable basis for sending the plaintiff to residential AODA treatment,

when in fact it was not court ordered.” Id. at ¶21.

      Finally, the plaintiff alleges that the John Doe Administrator violated his

rights by failing to overturn Zimmerman's decision “and allow the plaintiff to be

released earlier or either go to a work release center.” Id.

             3.    Retaliation allegations against Warden Dohms and Flambeau
                   Captain

      The plaintiff alleges that Warden Dohms and the captain at Flambeau

retaliated against him by “denying [him] legal loans for copies, postage, legal

materials, etc.” Id. at ¶ 23. He further asserts that they “had the Lexis Nexis

computer in the law library shut down for over 30 days during the time the

plaintiff wanted to file his complaint and petition for the plaintiff's P.A.T.” Id.

He asserts that the warden and the captain were “vindictive regarding the




                                          12
plaintiff petitioning the court, challenging his conviction & revocation

proceedings.” Id.

      The plaintiff seeks compensatory and punitive damages.

      C.     Analysis

      The plaintiff believes he was entitled to PAT. Dkt. No. 1 at 4. He makes

many broad, sweeping claims in his complaint against “the defendants,” or “the

named defendants,” or “the named individuals.” Generally, he alleges that

“[t]he defendants rescinded on positive adjustment time that the plaintiff had

earned and was entitled to,” and he says he thinks they did this “to avoid civil

rights violations that will require litigation in federal court.” Id. at 3. He says

that the “named individuals rescinded 2009 Wisconsin Act 28” and replaced it

with other statutes, which he claims is an ex post facto violation of his rights,

and resulted in him spending longer than necessary in custody. Id. at 4. He

says that “the named defendants” violated his First Amendment right to access

the courts, by refusing to forward his petition to the circuit court. Id. at 6. The

court cannot analyze these broad allegations. Under 42 U.S.C. §1983, “a

plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009). It is not enough for the plaintiff to make

sweeping allegations that a bunch of people violated his rights. He must

explain, for each person he sues, what that person did to violate his rights,

when they did it, where they did it and, if he knows, why they did it.

       Turning to the plaintiff’s specific allegations against specific individuals:

The plaintiff alleges that on April 1, 2017, the “personnel” in the law library at

MSDF, including warden Ronald Malone and unit manager Jamison—failed to

                                          13
provide him with information on how to file for PAT, and failed to process

paperwork for PAT. Dkt. No. 1 at 2. Of this group, the only person he listed on

the first page of the complaint, where the plaintiff was supposed to list the

defendants he wanted to sue, was Warden Malone. This appears to be the only

claim he makes against Malone, and it sounds like a First Amendment denial-

of-access-to-courts claim. See Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir.

2009). It may also be a due process claim. See Nespor v. O’Brien, 9 Fed. App’x

507, 509 (7th Cir. 2001). But the plaintiff does not explain what, exactly,

Malone did. Did the plaintiff give Malone his PAT petition? Did he ask Malone

to send his PAT petition to the court? Did Malone tell the plaintiff he would not

send the petition, or throw it away? Although the plaintiff’s facts are thin, at

this early stage the court will allow him to proceed on a First Amendment

denial-of-access-to-courts and a due process claim against Malone.

      The DOC inmate locator web site shows that on July 7, 2017, the

plaintiff was transferred from MSDF to Dodge.

https://appsdoc.wi.gov/lop/detail.do. The plaintiff has made allegations

against a Mr. Zimmerman, who he says was in charge of classifying inmates

when they were admitted to Dodge. The plaintiff has not sued Mr.

Zimmerman—at least, he did not name him on the first page of the complaint

where he was supposed to list all the defendants—but he says that when

Zimmerman staffed him on August 31, 2017, the plaintiff was “denied the

opportunity to participate in the Earned Release program.” Dkt. No. 1 at ¶16.

He doesn’t say whether Zimmerman denied him this opportunity, or how

Zimmerman did it—he does not even explain how Zimmerman classified him—

but the plaintiff says that Zimmerman retaliated against him because the

                                        14
plaintiff had an appeal actively challenging his conviction. Id. He also says that

Zimmerman denied him the ability to get out on work release, in retaliation for

the plaintiff filing a “writ” challenging his conviction. Id. at ¶18. This sounds

like a First Amendment retaliation claim. See Massey v. Johnson, 457 F.3d 711

(7th Cir. 2006). But it is not related to the plaintiff’s claims about people who

denied him the ability to claim PAT credit. It is an unrelated claim against an

unrelated person, in violation of Fed. R. Civ. P. 18 and 20. If the plaintiff wants

to sue Zimmerman, he must do so in a new complaint, in a separate case.

      On September 4, 2017, the plaintiff appealed his classification, but an

unknown person (the administrator of the review committee) denied the appeal.

Id. at ¶17. The plaintiff says that this unknown administrator (whom he has

named as a defendant) “failed to overturn Mr. Zimmerman’s decision and allow

the plaintiff to be released earlier or either go to a work release center.” Id. at

¶ 21. Perhaps this is a due process claim. Even if it is, however, the plaintiff

has not stated a claim against the administrator. To state a claim against the

administrator, the plaintiff would need to show that the administrator was

personally liable for retaliating against him. See, e.g., Colbert v. City of Chi.,

851 F.3d 649, 657 (7th Cir. 2017) (citing Minix v. Canarecci, 597 F.3d 823, 833

(7th Cir. 2010) (“[i]ndividual liability under §1983 . . . requires personal

involvement in the alleged constitutional deprivation”). In addition, “[p]ublic

officials do not have a free-floating obligation to put things to rights,” and “no

prisoner is entitled to insist that one employee do another’s job.” Burks v.

Ramisch, 555 F.3d 592, 595 (7th Cir. 2009). The plaintiff’s allegation that the

appeal administrator should have done something to right the alleged wrong of

Zimmerman’s retaliation amounts to a claim that the administrator was

                                         15
responsible for Zimmerman’s misconduct. The law does not support such a

claim. Id. at 596. The plaintiff has not alleged that the administrator personally

retaliated against him. And again, this claim is unrelated to the plaintiff’s

claims about denial of PAT time; it violates Rules 18 and 20. The court will

dismiss the administrator as a defendant.

      Oddly, the Department of Correctional inmate locator does not show the

plaintiff ever being housed at Flambeau. https://appsdoc.wi.gov/lop/detail.do.

That web site reflects that in September 2017, the plaintiff was at Jackson

Correctional Institution in Black River Falls, Wisconsin. At any rate, the

plaintiff says that on September 15, 2017, after he was transferred to

Flambeau, he told Jim Schwochert, Jon E. Litscher (whom he says was the

secretary of the DOC, dkt. no. 1 at ¶22), Cathy Jess, Wendy Monfils, Patrick

Hughs, Jackie Kuhn, Warden Dohms, Peggy M., social worker Wozniak and

other unknown individuals that he was eligible to be released early under 2009

Wisconsin Act 28. Dkt. No. 1 at ¶1. Of these people, the only ones he named on

the first page of the complaint, where he was supposed to list the defendants,

are Dohms, Jess, Schwochert, Peggy M. (Alt), and Litscher. Id. at 1. The

plaintiff says that he “was told”—he doesn’t say by whom—that Act 28 no

longer exist and that I need to contact an attorney.” Id. at ¶1.

      This is the only place in which the plaintiff mentions Schwochert,

Monfils, Hughs and Kuhn. His only allegation against them is that he told them

that he was eligible for early release under 2009 Wisconsin Act 28. He does not

name Monfils, Hughs and Kuhn as defendants on the first page of the

complaint, and he has not stated a claim against any of these four individuals.

The court will dismiss Schwochert as a defendant.

                                        16
      The plaintiff alleges that he told social worker Wozniak that he was

eligible for early release, and that she told him she couldn’t give him legal

advice about the situation. Id. at ¶¶ 1, 2. Again, the plaintiff has not named

Wozniak as a defendant, and he does not state a claim against her; telling

someone you can’t give them legal advice (especially when you are not a lawyer)

is not a constitutional violation. The plaintiff claims that Peggy M. Alt (whom he

did name as a defendant) failed to accept or process the PAT paperwork that he

filed on November 6, 2017. Id. at ¶¶ 7, 8. He says that she wrote to the court

indicating that he was not eligible for PAT. Id. He says it was Alt’s duty to

process Wis. Stat. §973.198 PAT petitions and to forward those petitions to the

court, but that she wrote the court on November 14, 2017, telling them not to

process his petition. Id. He says that Alt refused to process his petition even

though the Wisconsin Supreme Court had ruled that 2011 Wisconsin Act 28,

which repealed PAT, was unconstitutional, and he cites State ex rel. Singh v.

Kemper, 371 Wis.2d 127 (Wis. 2016). Dkt. No. 1 at ¶10. This appears to be a

First Amendment denial-of-access-to-courts claim, and possibly a due process

claim. There is enough here to allow the plaintiff to proceed against Alt.

      The plaintiff makes two claims against Warden Dohms. First, he says

that she was responsible for making sure that her staff did what they were

supposed to (like process paperwork for positive adjustment time). Id. at ¶3.

This claim is not sufficient to allow the plaintiff to proceed against Dohms. As

the court already has noted, a plaintiff must show that a defendant personally

violated his constitutional rights in order to hold that person liable under

§1983. A supervisor cannot be held liable under §1983 for the conduct of

someone he or she supervises, even if that conduct violated the plaintiff’s

                                        17
constitutional rights, unless the supervisor knew about the unconstitutional

conduct and approved it. Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th Cir.

2001).

      The plaintiff also alleges that Dohms (along with a captain, whom the

plaintiff has not named as a defendant) retaliated against him by denying him

legal loans and having the legal research computer shut down in the law

library during the time he was trying to put together his PAT petition. Dkt. No.

1 at ¶23. He says that Dohms was retaliating against him because he was

challenging his conviction and his revocation proceedings. Id. Although the

court suspects that Dohms may not have been personally involved in denying

the plaintiff’s legal loans or shutting down the computer in the law library, at

this early stage, the court will find that the plaintiff has stated sufficient facts

to allow him to proceed against Dohms on a First Amendment retaliation claim.

      The plaintiff alleges that he told Litscher that he was entitled to early

released under 2009 Wisconsin Act 28, and that Litscher was responsible for

department employees in his role as Secretary of the DOC. Dkt. No. 1 at ¶¶ 1,

22. This is not enough to sustain a §1983 claim against Litscher, and the court

will dismiss him as a defendant.

      The plaintiff asserts that he filed an inmate complaint, and that K.

Johnson denied the complaint on March 12, 2018. Id. at ¶22 He says that by

denying the complaint, Johnson “failed to see that the plaintiff petitions to the

court were properly filed with the courts.” Id. Although the plaintiff does not

say so, the court assumes that the subject of his inmate complaint was the fact

that Flambeau staff had not sent his PAT petition to the courts. Regardless, the

plaintiff has not stated a claim against K. Johnson, for the same reasons that

                                         18
he does not state a claim against the administrator who denied his appeal of

his inmate classification. The court will dismiss K. Johnson as a defendant.

      The plaintiff says that Cathy Jess is the Deputy Secretary of the DOC.

Dkt. No. 1 at ¶14. He says that he filed a request for earned release under Wis.

Stat. §302.113(9h), the statute that allows prison officials to grant

“compassionate release” to elderly or ill inmates. Id. at ¶13. The plaintiff asserts

that on February 13, 2018, Jess denied him the opportunity for early release

“for inadequate reasons.” Id. at ¶14. He says that the social worker and the

warden at Flambeau had approved him for early release, and argues that he

qualified for it, but that Jess denied him the release because she said “release

at this time would involve an unreasonable risk to the public.” Id. at ¶15. The

court does not know whether the plaintiff can state a claim against Jess—if it

was within Jess’s discretion to deny release under §302.113(9h), then her

denial likely would not constitute a violation of the plaintiff’s constitutional

rights. Regardless, this claims is unrelated to the plaintiff’s claims about denial

of PAT credit. This is an unrelated claim against an unrelated defendant, and

does not belong in this case.

      This leaves the plaintiff’s claims that unknown members of the 2009

Wisconsin Act 28 repeal implementation committee and John Doe committee

members violated his rights by repealing 2009 Wisconsin Act 28. The plaintiff

claims that the repeal constituted an ex post facto violation of his rights,

because they deprived him of PAT time that he’d earned. Id. at ¶4. He says that

the Wisconsin Supreme Court ruled that he could still get the PAT time, if he

was charged between October 1, 2009 and August 3, 2011. Id. at ¶6. He argues

that the members of the committee that implemented the repeal are liable

                                         19
because they rescinded his PAT and he had to serve more time than necessary.

Id. at ¶¶ 4, 5.

       The court understands that this claim involves the plaintiff’s belief that

he was entitled to PAT. But it is unrelated to his claims that certain prison

officials denied him his ability to petition for PAT. This claim involves different

defendants; apparently the plaintiff believes that there was a group of people

on a committee that was responsible for “implementing” the repeal of 2009

Wisconsin Act 28. The court can’t tell if the plaintiff is alleging that this was a

committee of the DOC, or a committee of the Wisconsin legislature, or some

other group. He appears to be alleging that because the Wisconsin Supreme

Court later held that the repeal of 2009 Wisconsin Act 28 violated the Ex Post

Facto clause, the members of this committee should be liable to him personally

for any PAT time he lost as a result. The court has significant doubts about

whether the plaintiff has a private right of action to assert his kind of claim,

and isn’t clear that the committee the plaintiff references even exists. But if the

plaintiff wants to pursue a claim of this kind, he will have to do it in a separate

case; it is unrelated to his claims against the DOC defendants.

       Finally, the plaintiff has sued the Wisconsin DOC. Section 1983 allows

plaintiffs to sue any “person” who, acting under color of state law, violated their

constitutional rights. The DOC is not a “person.” Further, the DOC is an

agency of the state of Wisconsin; “[a] state and its agencies are not suable

‘persons’ within the meaning of section 1983 . . . .” Hamilton v. Miller, Case No.

18-cv-47-pp, 2018 WL 3215610 at *2 (E.D. Wis. Aug. 31, 2018). The court will

dismiss the DOC.



                                         20
IV.   Conclusion

      The court GRANTS the plaintiff's motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2.

      The court DENIES without prejudice the plaintiff’s motion to appoint

counsel. Dkt. No. 3.

      The court GRANTS the plaintiff’s motion to waive the initial partial filing

fee. Dkt. No. 10.

      The court ORDERS that the plaintiff must pay the $350 filing fee as he is

able. The plaintiff may pay the fee by coming in person to the clerk’s office in

Room 362 of the federal courthouse, 517 East Wisconsin Avenue, Milwaukee,

Wisconsin between the hours of 8:30 a.m. and 4:30 p.m. or mailing a check,

money order or cashier’s check made payable to “Clerk, U.S. District Court” to

that address. He may pay by credit card over the telephone during regular

business hours, by calling 414-297-3417.

      The court ORDERS that defendants Cathy Jess, Jim Schwochert, K.

Johnson, John E. Litscher, Department of Corrections, unknown members of

the Act 28 repeal implementation committee, unknown D.O.C. appeal

administrator of offender classification, John Doe administrator and John Doe

committee members are DISMISSED as defendants.

      The court ORDERS that the plaintiff may proceed on claims against

Warden Malone of the Milwaukee Secure Detention Facility, Warden Dohms of

the Flambeau Correctional Institution and Peggy M. Alt of the Flambeau

Correctional Institution.

      The court ORDERS that the United States Marshal shall serve a copy of

the complaint and this order on the defendants under Fed. R. Civ. P. 4. The

                                        21
court advises the plaintiff that Congress requires the U.S. Marshals Service to

charge for making or attempting service. 28 U.S.C. §1921(a). The current fee

for waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§0.114(a)(2), (a)(3). Although Congress requires the

court to order service by the U.S. Marshals Service precisely because indigent

plaintiffs do not have the funds to pay filing fees, it has not made any provision

for these service fees to be waived by either the court or the U.S. Marshals

Service.

      The court ORDERS that the defendants shall answer or otherwise

respond to the complaint within the time allowed by the Federal Rules of Civil

Procedure.

      The court ORDERS that plaintiff shall submit all correspondence and

legal material to:

                         United States District Court
                         Office of the Clerk
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS.

It will only delay the processing of the case.

      After the Marshals Service has served the complaint, the defendants’

lawyers will file notices of appearance. Once they have done so, the plaintiff

must not communicate directly with the defendants; he may communicate only

with the defendants’ lawyers. The plaintiff should keep a personal copy of every

document he files with the court. If the plaintiff’s address changes, he must



                                        22
notify the court immediately; if he doesn’t, he may not receive important

notices and documents relating to his case. If the plaintiff does not file

documents by the deadlines the court sets, the court could dismiss his case for

failure to diligently prosecute it.

       Dated in Milwaukee, Wisconsin, this 13th day of March, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        23
